                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                      )
                                                   )
       Plaintiff,                                  )
v.                                                 )      4:19CR102
                                                   )
OKEMI MON LAWTON,                                  )
                                                   )
       Defendant.                                  )

                                          ORDER

       Counsel in the above-captioned case have advised the Court that some pretrial motions

have been complied with and the issues raised in the following motions have been resolved by

agreement. The following motions filed in this case are DISMISSED AS MOOT:

       (Doc. 21) First Motion for Release of Brady Materials;
       (Doc. 22) First Motion for Discovery Pursuant to Local Rule;
       (Doc. 23) First Motion for Discovery;
       (Doc. 24) First Motion Access to Witnesses;
       (Doc. 25) First Motion for Bill of Particulars;
       (Doc. 26) First Motion for Disclosure of Rule 404(B) Evidence;
       (Doc. 27) First Motion for Disclosure of Seized Evidence;
       (Doc. 28) First Motion to Participate in Voir Dire;
       (Doc. 29) First Motion to Compel Disclosure of Deals with Government Witnesses;
       (Doc. 30) First Motion for Disclosure of Witnesses;
       (Doc. 31) First Motion to Preserve Evidence; and,
       (Doc. 32) First Motion to Reveal Existence of Confidential Informant.

        The remaining motions (Doc. 33) First Motion to Suppress, along with (Doc. 36) Motion

to Strike Defendant’s Motion to Suppress, and (doc. 42.) Amended Motion to Suppress have

been set for hearing by separate Order.

                                           SO ORDERED, this 22nd day of October 2019.


                                           ________
                                           ______________________________
                                                  ___
                                                    _ ______________
                                                         _        _______
                                           CHRISTOPHER
                                           CHRI
                                              RISTO
                                                  OPHPHER L. RAY
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA
